DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 12-13, 15-21, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsui et al. (US 2015/0214875).

Regarding claim 1,
Matsui discloses (Fig. 1):
A motor controller (Fig. 1, 400, ¶0024), comprising:
a control circuit (100) coupled to a motor drive circuit (140), the control circuit (100) configured to: 
receive a measured angular position of a rotor of the motor (320), calculate a corrected angular position from the measured angular position (θn) based on a relationship indicated by calibration data (θer), and 
reduce torque ripple due to angle dependent deviations in a magnetic field of the rotor or of a stator of the motor over a full revolution of the motor compared using the calibration data (Fig. 5A, Rm axis, ¶0035), wherein reducing the torque ripple comprises controlling the motor drive circuit based on the corrected angular position based on the relationship indicated by the calibration data (¶0035), wherein the calibration data comprises at least three values corresponding to at least three different actual angular positions of the rotor of the motor (repeats steps in Fig. 7 3 times to have 3 data points, ¶0035), each value of the at least three values of the calibration data indicating indicates a relationship between a respective actual angular position of the at least three different actual angular positions and a corresponding expected angular position of the rotor of an ideal motor in response to the drive signal (position correction is applied to motor for all angles, ¶0051-¶0056), wherein the at least three different actual angular positions are distributed over a full revolution of the motor, and wherein controlling the motor drive circuit based on the corrected angular position based on the relationship indicated by the calibration data reduces the torque ripple  compared to controlling the motor drive circuit without using the corrected angular position based on the relationship indicated by the calibration data ( ¶0050-¶0056).

Regarding claim 2,
Matsui discloses (Fig. 1):
further comprising:
an input (fig. 1, 180) configured to receive the measured angular position (θn)of the rotor of the motor (310, ¶0027).

Regarding claim 3,
Matsui discloses (Fig. 4A):
further comprising a sensor element (Fig. 4A, 320) configured to unambiguously resolve the measured angular position (θn) over the full revolution of the rotor (works for all angles, ¶0032-¶0034).

Regarding claim 4,
Matsui discloses (Fig. 1):
wherein the control circuit (Fig. 1, 100) is configured to calculate the corrected angular position (θ, ¶0028-¶0030) by adding a respective compensation angle (θer ) indicated by the calibration data (175) to the measured angular position (θn and θer are added to get corrected position θ, ¶0029-¶0030), the compensation angle (θer) corresponding to a difference between the expected angular position (Fig. 5A, Rs axis, ¶0035) and the actual angular position (Fig. 5A, Rm axis, ¶0035).

Regarding claim 5,
Matsui discloses (Fig. 1):
wherein the control circuit (Fig. 1, 100) is configured to control the motor drive circuit (140) based on the relationship indicated for that one of the multiple different actual angular positions (Fig. 7, steps S702-S705, ¶0043-¶0046) which best matches a measured angular position of the rotor of the motor (θn and θer are added to get corrected position θ, ¶0029-¶0030, works for all angles).

Regarding claim 6,
Matsui discloses (Fig. 2):
wherein for a measured angular position of the rotor of the motor  (Fig. 2, θn) which deviates from the multiple different actual angular positions (Fig. 5A, Rm axis, ¶0035), the control circuit (Fig. 1, 100) is configured to:
determine an approximation function (Fig. 7, S711) of at least some of the relationships indicated by the calibration data (both clock wise and CCW tests, steps S701-S705 and S706-S712), and
control the motor drive circuit based on a value of the approximation function at the measured angular position (¶0050).

Regarding claim 8,
Matsui discloses (Fig. 1):
wherein for an n-fold rotational symmetry (three phase, N=3) of the stator of the motor (Fig. 1, 310, ¶0026) a number of the multiple different actual angular positions (360) is at least m, with m/n being a positive integer number (3, 360/3 = 120 ).

Regarding claim 9,
Matsui discloses (Fig. 1):
further comprising a calibration circuit (Figs. 1 and 2, 170) configured to:
receive at least one measured angular position (θn) of the rotor of the motor (310) in response to the drive signal (output from 140,¶0028-¶0030), and
determine the calibration data (175) based on the at least three measured angular positions (θn, 0028-¶0030, method of Fig. 7 used to calibrate motor).

Regarding claim 12,
Matsui discloses (Fig. 1):
A motor calibration device (Fig. 1, 400), comprising:
a control circuit (100) configured to control a drive signal (output from 140) provided to an electronically commutated motor (310, ¶0028); and
a calibration circuit (Fig. 2, 170) configured to:
receive at least three angular positions of the rotor of the motor in response to different states of the drive signal (Fig. 7, steps S702-S705, ¶0043-¶0046); and
determine calibration data (175) from the measured angular positions to indicate (θn, 0028-¶0030, method of Fig. 7 used to calibrate motor), for each of at least three different actual angular positions of the rotor of the motor in response to the drive signal (θn), a relationship between the respective actual angular position (Fig. 5A, Rm axis, ¶0035) and a corresponding expected angular position of the rotor (Rs axis, ¶0035) of the ideal motor in response to the drive signal (drive signal is applied by inverter using method from Fig. 7, ¶0042), wherein the calibration data (175) comprises at least three values (Fig. 7, all steps), each value of the at least three values indicates the relationship between the respective actual angular position  (Fig. 5A, Rm axis, ¶0035)  and the corresponding expected angular position of the rotor (Fig. 5A, Rs axis, ¶0035),
the at least three different actual angular positions are distributed over a full revolution of the motor (position correction is applied to motor for all angles, ¶0051-¶0056),
the control circuit (100) is configured to control the motor based on the calibration data (Fig. 2, 175), and
the control circuit controlling the motor based on the calibration data reduces torque ripple due to angle dependent deviations in a magnetic field of the rotor or of a stator of the motor over the full revolution of the motor compared to controlling the motor without using the calibration data (intended use language, already ¶0050-¶0056).

Regarding claim 13,
Matsui discloses (Fig. 2):
wherein for a measured angular position (Fig. 2, θn) that deviates from an angular position (Fig. 5A, Rm axis, ¶0035) of the at least three different actual angular positions, the calibration circuit (Fig. 1,1 00) is configured to:
determine an approximation function (Fig. 7, S711)  based on the at least three measured angular positions (both clock wise and CCW tests, steps S701-S705 and S706-S712); and
determine the relationship of the actual angular position to the corresponding expected angular position based on the approximation function (¶0050, θn and θer are added to get corrected position θ, ¶0029-¶0030, works for all angles).

Regarding claim 15,
Matsui discloses (Fig. 1):
wherein for an n-fold rotational symmetry (three phase, N=3) of the stator of the motor (Fig. 1, 310, ¶0026) a number of the at least three different actual angular positions (360) is at least m, with m/n being a positive integer number (3, 360/3 = 120 ).

Regarding claim 16,
Matsui discloses (Fig. 4A):
further comprising a sensor element (Fig. 4A, 320) configured to unambiguously resolve the measured angular position (θn) over the full revolution of the rotor (works for all angles, ¶0032-¶0034).

Regarding claim 17,
Matsui discloses (Fig. 7):
A method of controlling a motor (Fig. 7), the method comprising:
receiving a measured angular position of a rotor of an electronically commutated motor (Fig. 2, θn),
calculating a corrected angular position (θ) from the measured angular position (θn and θer are added to get corrected position θ, ¶0029-¶0030, works for all angles) based on a relationship indicated by calibration data (¶0051): 
providing a drive signal to an electronically commutated motor (S702, via 140, ¶0028); and 
reducing torque ripple due to angle dependent deviations in a magnetic field of the rotor or of a stator of the motor over a full revolution of the motor compared using the calibration data (covers all angles due to phase error, ¶0051), wherein reducing the torque ripple comprises controlling the drive signal based on the corrected angular position based on the relationship indicated by the calibration data (¶0030, ¶0051),
the calibration data comprises at least three values corresponding to at least three different actual angular positions of the rotor of the motor (Fig. 7, steps S702-S705, ¶0043-¶0046) , each value of the at least three values of the calibration data indicates a relationship between the respective actual angular position (Fig. 5A, Rm axis, ¶0035) of the at least three different actual angular positions and a corresponding expected angular position (Fig. 5A, Rs axis, ¶0035) of the rotor of an ideal motor in response to the drive signal, wherein the at least three different actual angular positions are distributed over a full revolution of the motor (phase correction works for all angles, ¶0051-¶0056), and wherein controlling the drive signal based on the corrected angular position based on the relationship indicated by the calibration data reduces the torque ripple compared to controlling the drive signal without using the calibration data (intended use language, already described in ¶0050-¶0056).

Regarding claim 18,
Matsui discloses (Fig. 2):
wherein: calculating the corrected angular position (Fig. 2, θ) comprises adding a compensation angle (θer) indicated by the calibration data (175) to the measured angular position (θn and θer are added to get corrected position θ, ¶0029-¶0030, works for all angles), the compensation angle (θer) corresponding to a difference between the expected angular position (Rs axis, ¶0035) and the actual angular position (Fig. 5A, Rm axis, ¶0035).

Regarding claim 19,
Matsui discloses (Fig. 4A):
wherein the measured angular position (θn) is unambiguously resolved (via Fig. 4A, 320) over the full revolution of the rotor of the motor (works for all angles, ¶0032-¶0034).

Regarding claim 20,
Matsui discloses (Fig. 7):
comprising controlling the drive signal based on the relationship indicated for that one of the at least three different actual angular positions (Fig. 7, steps S702-S705, ¶0043-¶0046) which best matches a measured angular position of the rotor of the motor (θn and θer are added to get corrected position θ, ¶0029-¶0030, works for all angles).

Regarding claim 23,
Matsui discloses (Fig. 1):
wherein for an n-fold rotational symmetry (three phase, N=3) of the stator of the motor (Fig. 1, 310, ¶0026) a number of the at least three different actual angular positions (360) is at least m, with m/n being a positive integer number (3, 360/3 = 120 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2015/0214875) in view of Ajima et al. (US 2006/0001392).
Regarding claim 7,
Matsui discloses the above elements from claim 6.
They do not disclose:
wherein determining the approximation function comprises, performing a linear interpolation or performing a sinusoidal approximation.

However, Ajima teaches (Fig. 3A):
wherein determining the approximation function comprises, performing a linear interpolation or performing a sinusoidal approximation (Fig. 3(A), ¶0088-¶0091).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control circuit from Matsui that is used correct for mounting and sensor angle errors during manufacturing (¶0008)and utilize this correction method with the control system from Ajima that uses a torque sensor to produce a torque command to be used in a power steering assist device for a vehicle as taught by Ajima (¶0060-¶0064). This would correct for manufacturing errors in power assist systems to improve reliability.

Regarding claim 10,
Matsui discloses the above elements from claim 1.
wherein the control circuit is further configured to apply a torque to the motor based on a torque input signal.

However, Ajima teaches (Fig. 3A):
wherein the control circuit (Fig. 1, 1-6) is further configured to apply a torque to the motor based on a torque input signal (τ0, ¶0063).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control circuit from Matsui that is used correct for mounting and sensor angle errors during manufacturing (¶0008)and utilize this correction method with the control system from Ajima that uses a torque sensor to produce a torque command to be used in a power steering assist device for a vehicle as taught by Ajima (¶0060-¶0064). This would correct for manufacturing errors in power assist systems to improve reliability.

Regarding claim 11,
Matsui discloses the above elements from claim 10.
further comprising a torque sensor mechanically coupled to the motor, wherein the torque sensor is configured to produce the torque input signal.

However, Ajima teaches (Fig. 3A):
further comprising a torque sensor (Fig. 1, 203) mechanically coupled to the motor (100, coupled to 200, ¶0060-¶0064), wherein the torque sensor (203) is configured to produce the torque input signal  (τ0, ¶0060-¶0064).

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control circuit from Matsui that is used correct for mounting and sensor angle errors during manufacturing (¶0008)and utilize this correction method with the control system from Ajima that uses a torque sensor to produce a torque command to be used in a power steering assist device for a vehicle as taught by Ajima (¶0060-¶0064). This would correct for manufacturing errors in power assist systems to improve reliability.

Regarding claim 14,
Matsui discloses the above elements from claim 13.
wherein determining the approximation function comprises, performing a linear interpolation or performing a sinusoidal approximation.

However, Ajima teaches (Fig. 3A):
wherein determining the approximation function comprises, performing a linear interpolation or performing a sinusoidal approximation (Fig. 3(A), ¶0088-¶0091).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control circuit from Matsui that is used correct for mounting and sensor angle errors during manufacturing (¶0008)and utilize this correction method with the control system from Ajima that uses a torque sensor to produce a torque command to be used in a power steering assist device for a vehicle as taught by Ajima (¶0060-¶0064). This would correct for manufacturing errors in power assist systems to improve reliability.

Regarding claim 22,
Matsui discloses the above elements from claim 13.
wherein determining the approximation function comprises, performing a linear interpolation or performing a sinusoidal approximation.

However, Ajima teaches (Fig. 3A):
wherein determining the approximation function comprises, performing a linear interpolation or performing a sinusoidal approximation (Fig. 3(A), ¶0088-¶0091).

Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor control circuit from Matsui that is used correct for mounting and sensor angle errors during manufacturing (¶0008)and utilize this correction method with the control system from Ajima that uses a torque sensor to produce a torque command to be used in a power steering assist device for a vehicle as taught by Ajima (¶0060-¶0064). This would correct for manufacturing errors in power assist systems to improve reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pekarek et al. (US 8,018,193) – torque ripple mitigation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846